FILED
                             NOT FOR PUBLICATION                            APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAUDELIO REMIGIO DELEON-                         No. 07-74844
BARRIOS,
                                                 Agency No. A076-861-637
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Maudelio Remigio Deleon-Barrios, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for cancellation of removal and denying his motion to remand based on

ineffective assistance of counsel. We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand and de novo questions of law. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th

Cir. 2004). We deny the petition for review.

       The BIA did not abuse its discretion in denying Deleon-Barrios’ motion to

remand because he did not demonstrate that his former counsel failed to perform

with sufficient competence. See Mohammed v. Gonzales, 400 F.3d 785, 793 (9th

Cir. 2005); see also Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986)

(attorney’s decision to forego contesting deportability was a tactical decision that

did not rise to the level of ineffective assistance).

       Deleon-Barrios has waived any challenge to the BIA’s dismissal of his

appeal from the IJ’s decision denying his cancellation of removal application. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

       PETITION FOR REVIEW DENIED.




                                            2                                   07-74844